United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 3, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10129
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

C. W. GRIFFIN, JR.,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-306-12
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     C. W. Griffin, Jr., appeals his 57-month sentence for

conspiracy to possess a counterfeit security of an organization

with intent to deceive another person, in violation of 18 U.S.C.

§§ 371, 513(a).   Although Griffin signed a waiver-of-appeal

provision as part of his written plea agreement and the

Government seeks to enforce that waiver, we pretermit discussion

of the validity of that waiver because Griffin is not entitled to

relief.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10129
                                 -2-

     Griffin argues that the district court erroneously enhanced

his sentence pursuant to U.S.S.G. § 3B1.1(a) for his leadership

role in the offense and argues that the court should instead have

imposed a management enhancement under § 3B1.1(b).     Factors that

the court should consider in distinguishing a leadership role

from a management role include “the nature of participation in

the commission of the offense, the recruitment of accomplices,

. . . and the degree of control and authority exercised over

others.”    U.S.S.G. § 3B1.1, comment. (n. 4).   The presentence

report (PSR), which the district court adopted, states that

Griffin recruited 11 of the conspiracy’s 26 participants, whom he

instructed in the counterfeit check-cashing conspiracy and

transported to banks that he had selected.    The PSR also reflects

that Griffin was responsible for recruiting more participants and

directing substantially more activity than were the

organization’s other recruiters.

     Because Griffin’s status as a leader or organizer of the

offense is plausible in light of the record as a whole, we find

no clear error.    See United States v. Villanueva, 408 F.3d 193,

204 (5th Cir. 2005).    The judgment of the district court is

AFFIRMED.